Title: From George Washington to Robert Chambers, 28 January 1789
From: Washington, George
To: Chambers, Robert



Sir,
Mount Vernon January 28th 1789

I have received your letter of the 14th Instt enclosing your account against Mr Ferdinand Washington which is herewith returned—and must inform you that I have repeatedly refused, and am determined not to have any thing to do in the settlement of his affairs; for his conduct, while living, was such as I totally disapproved of, and left no means or advice unessayed to counteract. His extravagance could not be unknown to those who had dealings with him, and particularly for any length of time; they therefore who gave credit, and especially for such Articles as were not necessary for his support, must have been sensible, at the time, of the risque which they took upon themselves, and consequently can have no person to reproach with having drawn them into it. The Administrators must settle his affairs in the manner which appears most proper to them without my interference in any respect. I am &c.

Go: Washington

